Exhibit 10.14

 

MONOLITHIC POWER SYSTEMS, INC.

 

EMPLOYMENT AGREEMENT

 

This Employment Agreement (this “Agreement”) by and between Saria Tseng (the
“Employee”, (“Vice Present and General Counsel”)) and Monolithic Power Systems,
Inc. (the “Company”), is entered into as of December 16, 2008.

 

WHEREAS, the Company desires to continue to employ the Employee and the Employee
desires to continue employment with the Company on the terms and conditions set
forth below;

 

NOW, THEREFORE, the parties hereto agree as follows:

 

1. Certain Definitions. For purposes of this Agreement:

 

(a) “Cause” means (i) the Employee’s failure to perform the duties or
responsibilities of the Employee’s employment, in any material respect, as
reasonably required or directed by the Board of Directors of the Company (the
“Board”) or the Chief Executive Officer (the “CEO”) or the Chief Legal Officer
(the “CLO”), which failure is not cured within thirty (30) days following
written notice to the Employee of the poor performance describing in reasonable
detail the poor performance; (ii) the Employee personally engaging in illegal
conduct that is detrimental to the Company; (iii) the Employee being convicted
of or pleading nolo contendere to a felony or other crime involving moral
turpitude; or (iv) the Employee committing a material act of dishonesty, fraud
or misappropriation of property.

 

(b) “Change in Control” means the occurrence of (a) a change in the ownership of
the Company, (b) a change in the effective control of the Company, or (c) a
change in the ownership of a substantial portion of the assets of the Company,
as such terms are defined in Treasury Regulation Section 409A-3(i)(5), but only
to the extent that such change also constitutes one or more of the following
events:

 

(i) Any “person” (as such term is used in Sections 13(d) and 14(d) of the
Exchange Act) becomes the “beneficial owner” (as defined in Rule 13d-3 of the
Exchange Act), directly or indirectly, of securities of the Company representing
fifty percent (50%) or more of the total voting power represented by the
Company’s then outstanding voting securities;

 

(ii) The consummation of the sale or disposition by the Company of all or
substantially all of the Company’s assets;

 

(iii) A change in the composition of the Board occurring within a twelve (12)
month period, as a result of which less than a majority of the directors are
Incumbent Directors. “Incumbent Directors” means directors who either (A) are
Directors as of the effective date of the Plan, or (B) are elected, or nominated
for election, to the Board with the affirmative votes of at least a majority of
the Incumbent Directors at the time of such election or nomination; or

 

(iv) The consummation of a merger or consolidation of the Company with any other
corporation, other than a merger or consolidation which would result in the
voting securities of the Company outstanding immediately prior thereto
continuing to represent (either by remaining outstanding or by being converted
into voting securities of the surviving entity or its parent) at least fifty
(50%) of the total voting power represented by the voting securities of the
Company or such surviving entity or its parent outstanding immediately after
such merger or consolidation.

 

(c) “Disability” means the Employee is unable to engage in any substantial
gainful activity by reason of any medically determinable physical or mental
impairment that can be expected to result in death or can be expected to last
for a continuous period of not less than twelve (12) months.

 

(d) “Good Reason” means, Employee’s termination of employment within ninety (90)
days following the expiration of any cure period (as discussed below) following
the occurrence of one or more of the following, without the Employee’s written
consent, (i) a material reduction by the Company in the Employee’s base
compensation as in effect immediately prior to such reduction, except where a
substantially equivalent percentage reduction in base salary is applied to all
other officers of the Company; (ii) a material, adverse reduction in the
Employee’s authority, responsibilities or duties, as measured against the
Employee’s authority, responsibilities or duties immediately prior to such
change; or (iii) a material change in the geographic location at which the
Employee must perform services (that is, the relocation of the Employee’s place
of work to a facility or a location more than fifty (50) miles from the
Employee’s then-present work location), but only if such relocation results in
an increased one-way commute of at least fifty (50) miles based on the
Employee’s primary residence at the time such relocation is announced. The
Employee will not resign for Good Reason without first providing the Company
with written notice within ninety (90) days of notice of the event that the
Employee believes constitutes “Good Reason” specifically identifying the acts or
omissions constituting the grounds for Good Reason and a reasonable cure period
of not less than thirty (30) days following the date of such notice.

 

 

--------------------------------------------------------------------------------

 

 

2. Employment and Duties. The Employee shall remain Vice President and General
Counsel of the Company as of December 16, 2008 (“Effective Date”). The Employee
shall report to the Sr. Vice President and CLO, and shall assume and discharge
such responsibilities as are mutually agreed upon by the Employee and the CLO,
and consistent with such office and position. The Employee shall perform
faithfully the duties assigned to the Employee to the best of his or her
ability.

 

3. Compensation.

 

(a) In consideration of the Employee’s services, the Employee shall be paid a
base salary at the rate of $225,000.00 per year during the period of employment,
as increased, if at all, pursuant to the following sentence (the “Base Salary”),
to be paid in installments in accordance with the Company’s standard payroll
practices. This Base Salary shall be reviewed for increases at least annually by
the Company on the same basis and at the same time as the Company shall review
the compensation of other executive officers of the Company including any review
for the next fiscal year which has not yet occurred, but such increases are not
guaranteed.

 

(b) Subject to approval by the Compensation Committee or Board, the Employee
shall, from time to time, receive equity awards under the Company’s 2004 Stock
Option Plan and such related grant agreements.

 

(c) The Employee shall participate in the Company bonus plan. The Employee will
be entitled to receive an annual bonus equal to or exceeding twenty percent
(20%) of the Employee’s annual base salary. The Employee’s annual target bonus
will be payable on (i) achievement of personal and company specific performance
objectives and (ii) the date established in writing by the Board, CEO or the
Compensation Committee of the Board, subject to the Employee’s continued Company
employment through such payment date, except as otherwise specifically provided
in this Agreement.

 

4. At-Will Employment. The Company and the Employee acknowledge that the
Employee’s employment is and shall continue at all times to be at-will, as
defined under applicable law, meaning that either the Employee or the Company
may terminate the Employee’s employment at any time and for any reason without
any liability therefore, except as expressly provided in this Agreement. If the
Employee’s employment terminates for any reason, the Employee shall not be
entitled to any payments, benefits, damages, awards or compensation other than
as provided by this Agreement, or as may otherwise be available in accordance
with the Company’s established employee plans and policies at the time of
termination.

 

5. Benefits. The Employee, together with the Employee’s spouse and dependent
children, if any, shall be permitted, to the extent eligible, to participate at
the Company’s expense in any group medical, dental, life insurance and
disability insurance plans, or similar benefit plans of the Company that are
available to other executive officers in each case pursuant to the terms and
conditions of each such plan or program to the extent that the Company
determines that participation on such terms and conditions would not result in
unintended tax consequences. The Employee shall also be entitled to paid time
off (PTO) annually in accordance with the Company’s policies or as otherwise
agreed.

 

6. Termination for Cause and Voluntary Termination without Good Reason. In the
event that the Employee resigns from the Company without Good Reason, or the
Company terminates the Employee’s employment for Cause, the Employee shall not
receive any compensation or benefits under this Agreement on account of, or
after, such termination, except as required by applicable law. The Employee’s
rights under any applicable Company benefit plans upon such termination shall be
determined under the official terms of the respective benefit plans.

 

 

--------------------------------------------------------------------------------

 

 

7. Termination without Cause and Voluntary Termination with Good Reason. Subject
to Section 12 below, if (i) the Company terminates the Employee’s employment
without Cause or the Employee resigns from the Company for Good Reason, then
subject to Section 7(c), the Employee shall receive severance payments and
partially-accelerated vesting of certain equity grants (together the “Severance
Benefits”) pursuant to sub-sections 7(a) and (b) below.

 

(a) Severance Payments. After the date of such termination, the Company shall,
for a period of six (6) months following the date of such termination, (i)
continue to pay the Employee at a rate based on the Employee’s then-current Base
Salary and target annual bonus, in installments in accordance with the Company’s
standard payroll practices (as in effect immediately prior to such termination),
and (ii) pay the Employee and the Employee’s dependents’ COBRA premiums under
all Company-sponsored group health plans (other than the Company’s Flexible
Spending Account) that such individuals are enrolled in at the time of such
termination (unless the Company determines in its sole discretion that such
payment of COBRA premiums could result in the imposition of any addition tax on
the Employee, in which case the Company will instead reimburse the Employee for
the cost of the Employee’s and the Employee’s dependents’ COBRA premiums, with
such reimbursement to be made within thirty (30) days of the date such premiums
are made). In the event such termination occurs within one (1) year following a
Change of Control, then such payments and benefits shall continue for a period
of six (6) months after the date of such termination. Notwithstanding the
foregoing, however, (A) payments and benefits under clauses (i) and (ii) shall
terminate immediately upon the date the Employee commences to provide services
to another entity for compensation, whether present or deferred, and the
Employee shall provide the Company with written notice of the Employee’s
acceptance of such a service provider position within three (3) days thereof and
(B) benefits under subsection (ii) shall cease on the date that the Employee (or
the Employee’s dependents, as applicable) ceases to be eligible for COBRA
continuation coverage under the normal COBRA rules.

 

(b) Vesting Acceleration. Effective on such termination, the Employee shall
receive accelerated vesting equivalent to six (6) months of service beyond the
date of Employee’s termination with respect to the shares subject to any grant
of restricted stock or stock options (each, an “Equity Grant”) granted to the
Employee, regardless of whether granted prior to, coincident with, or after, the
Effective Date; provided, however, that in the event such termination occurs
within one (1) year following a Change of Control, then fifty percent (50%) of
the remaining shares subject to each such Equity Grant shall become vested in
full and the period during which the Employee is permitted to exercise (if
applicable) any such Equity Grant shall be extended until the earlier of (i) ten
(10) years from the date of grant, or (ii) the expiration date of such Equity
Grant (as of the date of grant).


(c) Section 409A.

 

(i) Notwithstanding anything to the contrary in this Agreement, no severance
payable to the Employee, if any, pursuant to this Agreement, when considered
together with any other severance payments or separation benefits that are
considered deferred compensation under Section 409A of the Internal Revenue Code
of 1986, as amended (the “Code”) and the final regulations and any guidance
promulgated thereunder (“Section 409A”) (together, the “Deferred Compensation
Separation Benefits”) will be payable until the Employee has a “separation from
service” within the meaning of Section 409A.

 

(ii) Notwithstanding anything to the contrary in this Agreement, if
the Employee is a “specified employee” within the meaning of Section 409A at the
time of the Employee’s termination (other than due to death), then the Deferred
Compensation Separation Benefits that are payable within the first six
(6) months following the Employee’s separation from service, will become payable
on the first payroll date that occurs on or after the date six (6) months and
one (1) day following the date of the Employee’s separation from service. All
subsequent Deferred Compensation Separation Benefits, if any, will be payable in
accordance with the payment schedule applicable to each payment or benefit.
Notwithstanding anything herein to the contrary, if the Employee dies following
the Employee’s separation from service but prior to the six (6) month
anniversary of the separation, then any payments delayed in accordance with this
paragraph will be payable in a lump sum as soon as administratively practicable
after the date of the Employee’s death and all other Deferred Compensation
Separation Benefits will be payable in accordance with the payment schedule
applicable to each payment or benefit. Each payment and benefit payable under
this Agreement is intended to constitute separate payments for purposes of
Section 1.409A-2(b)(2) of the Treasury Regulations.

 

 

--------------------------------------------------------------------------------

 

 

(iii) Any amount paid under this Agreement that satisfies the requirements of
the “short-term deferral” rule set forth in Section 1.409A-1(b)(4) of the
Treasury Regulations will not constitute Deferred Compensation Separation
Benefits for purposes of clause (i) above.

 

(iv) Any amount paid under this Agreement that qualifies as a payment made as a
result of an involuntary separation from service pursuant to
Section 1.409A-1(b)(9)(iii) of the Treasury Regulations that do not exceed the
Section 409A Limit (as defined below) will not constitute Deferred Compensation
Separation Benefits for purposes of clause (i) above.

 

(v) “Section 409A Limit” will mean the lesser of two (2) times:
(A) the Employee’s annualized compensation based upon the annual rate of pay
paid to the Employee during the Employee’s taxable year preceding
the Employee’s taxable year of the Employee’s termination of employment as
determined under, and with such adjustments as are set forth in, Treasury
Regulation 1.409A-1(b)(9)(iii)(A)(1) and any Internal Revenue Service guidance
issued with respect thereto, or (B) the maximum amount that may be taken into
account under a qualified plan pursuant to Section 401(a)(17) of the Code for
the year in which the Employee’s employment is terminated.

  

(vi) The foregoing provisions are intended to comply with the requirements of
Section 409A so that none of the payments and benefits to be provided hereunder
will be subject to the additional tax imposed under Section 409A, and any
ambiguities herein will be interpreted to so comply. The Company and
the Employee agree to work together in good faith to consider amendments to this
Agreement and to take such reasonable actions which are necessary, appropriate
or desirable to avoid imposition of any additional tax or income recognition
prior to actual payment to the Employee under Section 409A.

 

8. Death. In the event of the Employee’s death, except as required by applicable
law, the Company shall have no obligation to pay or provide any compensation or
benefits under this Agreement. The Employee’s rights under the Company’s benefit
plans in the event of the Employee’s death shall be determined under the
official provisions of such benefit plans.

 

9. Disability. In the event of the Employee’s Disability, except as required by
law, the Company may terminate the Employee’s employment and no compensation or
benefits will be paid or provided to the Employee under this Agreement. The
Employee’s rights under the Company’s benefit plans shall be determined under
the official provisions of such benefit plans.

 

10. Other Activities. The Employee shall devote substantially all of the
Employee’s working time and efforts to the business and affairs of the Company
and its subsidiaries and to the diligent and faithful performance of the duties
and responsibilities duly assigned to the Employee pursuant to this Agreement,
except for vacations, holidays and sickness. However, to the extent that doing
so does not materially interfere with the Employee’s obligations to the Company,
the Employee may devote a reasonable amount of the Employee’s time to civic,
community, or charitable activities and, with the prior written approval of the
Company, serve as a director of other corporations and to other types of
business or public activities not expressly mentioned in this paragraph, but
only to the extent that such businesses or activities are not competitive with
the Company’s actual or planned business activities.

 

11. Proprietary Information. During the period of employment and thereafter, the
Employee shall not, without the prior written consent of the Company, disclose
or use for any purpose (except in the course of the Employee’s employment under
this Agreement and in furtherance of the business of the Company or any of its
affiliates or subsidiaries) any confidential information or proprietary data of
the Company or any of its affiliates or subsidiaries. The Employee agrees to
execute the Company’s form of Proprietary Information Agreement, which is
attached hereto as Exhibit A and incorporated herein by reference. The
provisions of this Section 11 shall survive the termination of this Agreement
and the Employee’s employment with the Company.

 

 

--------------------------------------------------------------------------------

 

 

12. Covenant Not to Solicit. Beginning with the date of the Employee’s
termination and until one (1) year thereafter, the Employee agrees that Employee
will not:

 

(i) solicit any employee of the Company or any of its affiliates or subsidiaries
for employment, or

 

(ii) interfere in any manner prohibited by applicable law with the contractual
or employment relationship between the Company or any of its affiliates or
subsidiaries and any employee of the Company or any of its affiliates or
subsidiaries.

 

The provisions of this Section 12 shall survive the termination of this
Agreement and the Employee’s employment with the Company.

 

13. Tax Provisions. In the event that the benefits provided for in the
Agreement, when aggregated with any other payments or benefits received by the
Employee, would (i) constitute “parachute payments” within the meaning of
Section 280G of the Code, and (ii) would be subject to the excise tax imposed by
Section 4999 of the Code (the “Excise Tax”), then the Employee’s benefits
hereunder shall be either

 

(a) delivered in full, or

 

(b) delivered as to such lesser extent that would result in no portion of such
benefits being subject to the Excise Tax, whichever of the foregoing amounts,
taking into account the applicable federal, state and local income taxes and the
Excise Tax, results in the receipt by the Employee on an after-tax basis, of the
greatest amount of benefits, notwithstanding that all or some portion of such
benefits may be taxable under Section 4999 of the Code.

 

Any reduction in payments and/or benefits required by this Section 13 shall
occur in the following order: (1) reduction of vesting acceleration of equity
awards; (2) reduction of cash payments; and (3) reduction of other benefits paid
or provided to the Employee. In the event that acceleration of vesting of equity
awards is to be reduced, such acceleration of vesting shall be cancelled in the
reverse order of the date of grant for the Employee’s equity awards. If two or
more equity awards are granted on the same date, each award will be reduced on a
pro-rata basis. Unless the Company and the Employee otherwise agree in writing,
any determination required under this paragraph shall be made in writing by the
Company’s independent public accountants (the “Accountants”) whose determination
shall be conclusive and binding upon the Employee and the Company for all
purposes. For purposes of making the calculations required by this paragraph,
the Accountants may make reasonable assumptions and approximations concerning
applicable taxes and may rely on reasonable, good faith interpretations
concerning the application of Sections 280G and 4999 of the Code. The Company
and the Employee shall furnish to the Accountants such information and documents
as the Accountants may reasonably request in order to make a determination under
this paragraph. The provisions of this Section 14 shall survive the termination
of this Agreement and the Employee’s employment with the Company.

 

14. Arbitration. Except as set forth in this Section 14, the Company and the
Employee agree to resolve any disputes by binding arbitration. The Company and
the Employee understand that this agreement to arbitrate covers all disputes
that the Employee may have against the Company or its related entities or
employees, including those that relate to the Employee’s employment or
termination of employment (for example claims of unlawful discrimination or
harassment). The arbitration will be conducted by an impartial arbitrator
experienced in employment law (selected from the JAMS panel of arbitrators) in
accordance with JAMS’ then-current employment arbitration rules (except as
otherwise provided in this agreement). The Company and the Employee waive the
right to institute a court action, except for requests for injunctive relief
pending arbitration, and understand that they are giving up their right to a
jury trial. The arbitrator’s award and opinion shall be in writing and in the
form typically rendered in labor and employment arbitrations. The COMPANY will
pay any filing fee and the fees and costs of the arbitrator, unless the Employee
initiates the claim, in which case the Employee only will be required to
contribute an amount equal to the filing fee for a claim initiated in a court of
general jurisdiction in the California. Each of the Company and the Employee
shall be responsible for their own attorneys’ fees and costs; however, the
arbitrator may award attorneys’ fees to the prevailing party, if permitted by
applicable law. This arbitration agreement does not prohibit either the Company
or the Employee from filing a claim with an administrative agency (e.g., the
EEOC), nor does it apply to claims for workers’ compensation or unemployment
benefits, or claims for benefits under an employee welfare or pension plan that
specifies a different dispute resolution procedure. The arbitration shall take
place in Santa Clara County, California, unless the parties agree otherwise.

 

 

--------------------------------------------------------------------------------

 

 

15. Former Employers. The Employee is not subject to any employment,
confidentiality, or other agreement or restriction that would prevent the
Employee from fully satisfying the Employee’s duties under this Agreement or
that would be violated if the Employee did so. Without the Company’s prior
written approval, the Employee promises that the Employee will not:

 

(a) disclose proprietary information belonging to a former employer or other
entity without its written permission;

 

(b) contact any former employer’s customers or employees to solicit their
business or employment on behalf of the Company or its affiliates; or

 

(c) distribute announcements about or otherwise publicize my employment with the
Company or its affiliates.

 

The Employee will indemnify and hold the Company harmless from any liabilities,
including defense costs, it may incur because the Employee is alleged to have
broken any of these promises or improperly revealed or used such proprietary
information or to have threatened to do so, or if a former employer challenges
the Employee’s entering into this Agreement or rendering services pursuant to
it.

 

16. Department of Homeland Security Verification Requirement. The Employee
agrees to timely file all documents required by the Department of Homeland
Security to verify the Employee’s identity and the Employee’s lawful employment
in the United States. Notwithstanding any other provision of this Agreement, if
the Employee fails to meet any such requirements promptly after receiving a
written request from the Company to do so, the Employee agrees that the
Employee’s employment shall terminate immediately and that the Employee shall
not be entitled to any compensation or benefits from the Company of any type.

 

17. Governing Law. To the extent not governed by U.S. federal law, this
Agreement shall be governed by and construed in accordance with the laws of the
State of California applicable to agreements made and to be performed entirely
within such state, without regard to principles of conflicts of laws.

 

18. Entire Agreement. This Agreement and all existing Equity Grants represent
the entire agreement and understanding between the parties as to the subject
matter hereof and thereof and supersede all prior or contemporaneous agreements
as to the subject matter hereof and thereof, whether written or oral including,
but not limited to, that certain Offer Letter between the Company and the
Employee, dated October 15, 2004, which is hereby terminated and superseded in
its entirety. No modification or amendment to this Agreement will be effective
unless in writing signed by the party to be charged. Any subsequent change or
changes in the Employee’s duties, salary or compensation will not affect the
validity or scope of this Agreement. The Employee understands and agrees that
the Company may, in its sole discretion, amend or terminate any
Company-sponsored employee benefit plans.

 

19. Notices. Notices and all other communications contemplated by this Agreement
shall be in writing and shall be deemed to have been duly given when personally
delivered or when mailed by U.S. registered or certified mail, return receipt
requested and postage prepaid. In the case of the Employee, mailed notices shall
be addressed to him at the home address that he most recently communicated to
the Company in writing. In the case of the Company, mailed notices shall be
addressed to its corporate headquarters, and all notices shall be directed to
the attention of its CEO.

 

20. Waiver etc. No waiver, alteration, or modification, if any, of the
provisions of this Agreement shall be binding unless in writing and signed by
duly authorized representatives of the parties hereto. If either party should
waive any breach of any provisions of this Agreement, such party shall not
thereby be deemed to have waived any preceding or succeeding breach of the same
or any other provision of this Agreement.

 

21. Severability. If any term of this Agreement is held by a court of competent
jurisdiction to be invalid, void or unenforceable, then the remainder of the
terms of this Agreement shall remain in full force and effect and shall in no
way be affected, impaired or invalidated.

 

22. Counterparts. This Agreement may be executed in counterparts, which together
will constitute one instrument.

 

[THE REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK.]

 

 

--------------------------------------------------------------------------------

 

 

The parties have executed this Agreement as of the date first above written.

 

 

MONOLITHIC POWER SYSTEMS, INC.

       

By:

/s/ Michael Hsing

 

Name:

Michael Hsing

 

Title:

President and CEO

       

“Employee”

       

By:

/s/ Saria Tseng

 

Name:

Saria Tseng

 

 

--------------------------------------------------------------------------------

 

 

MONOLITHIC POWER SYSTEMS, INC.

AMENDMENT TO EMPLOYMENT AGREEMENT

 

This Amendment to the Employment Agreement (the “Amendment”) is made as of
February 9, 2010, by and between Monolithic Power Systems, Inc. (the “Company”),
and Saria Tseng (the “Executive”).

 

RECITALS

 

WHEREAS, the Company and the Executive entered into that certain Employment
Agreement dated December 16, 2008 (the “Agreement”).

 

WHEREAS, the Company and the Executive desire to amend the Agreement to (i)
comply with the requirements of Section 409A of the Internal Revenue Code of
1986, as amended, and (ii) to make certain other changes in light of Executive’s
new position and greater responsibilities as a Section 16 Officer of the
Company.

 

NOW, THEREFORE, the Company and the Executive agree that in consideration of the
foregoing and the promises and covenants contained herein, the parties agree as
follows:

 

AGREEMENT

 

1. Executive. All references in the Agreement to “Employee” shall be deemed to
amended to refer instead to “Executive”.

 

2. Cause. Section 1(a) of the Agreement is hereby amended to read in its
entirety as follows:

““Cause” means (i) the Executive’s failure to perform the duties or
responsibilities of the Executive’s employment, in any material respect, as
reasonably required or directed by the Board of Directors of the Company (the
“Board”) or the Chief Executive Officer (the “CEO”), which failure is not cured
within thirty (30) days following written notice to the Executive of the poor
performance describing in reasonable detail the poor performance; (ii) the
Executive personally engaging in illegal conduct that is detrimental to the
Company; (iii) the Executive being convicted of or pleading nolo contendere to a
felony or other crime involving moral turpitude; or (iv) the Executive
committing a material act of dishonesty, fraud or misappropriation of property.”

 

3. Employment and Duties. Section 2 of the Agreement, entitled “Employment and
Duties,” is hereby amended to read in its entirety as follows:

“The Executive shall remain Vice President and General Counsel of the Company as
of December 16, 2008 (“Effective Date”). The Executive shall report to the Chief
Executive Officer (CEO), and shall assume and discharge such responsibilities as
are mutually agreed upon by the Executive and the CEO, and consistent with such
office and position. The Executive shall perform faithfully the duties assigned
to the Executive to the best of his or her ability.”

 

 

--------------------------------------------------------------------------------

 

 

4. Compensation. Sections 3 of the Agreement, entitled “Compensation,” is hereby
amended to read in its entirety as follows:

 

“(a) In consideration of the Executive’s services, the Executive shall be paid a
base salary at the rate of $260,000.00 per year during the period of employment,
as increased, if at all, pursuant to the following sentence (the “Base Salary”),
to be paid in installments in accordance with the Company’s standard payroll
practices. This Base Salary shall be reviewed for increases at least annually by
the Compensation Committee on the same basis and at the same time as the
Compensation Committee shall review the compensation of other executive officers
of the Company including any review for the next fiscal year which has not yet
occurred, but such increases are not guaranteed.

 

(b) Subject to approval by the Compensation Committee or Board, the Executive
shall, from time to time, receive equity awards under the Company’s Equity
Incentive Plan and such related grant agreements.

 

(c) The Executive shall participate in the Company bonus plan. The Executive’s
annual target bonus will be payable on (i) achievement of personal and company
specific performance objectives and (ii) the date established in writing by the
Board, CEO or the Compensation Committee of the Board, subject to the
Executive’s continued Company employment through such payment date, except as
otherwise specifically provided in this Agreement.”

 

5. Benefits. Section 5 of the Agreement, entitled “Benefits” is hereby amended
to read in its entirety as follows:

“The Executive, together with the Executive’s spouse and dependent children, if
any, shall be permitted, to the extent eligible, to participate at the Company’s
expense in any group medical, dental, life insurance and disability insurance
plans, or similar benefit plans of the Company that are available to other
executive officers in each case pursuant to the terms and conditions of each
such plan or program to the extent that the Company determines that
participation on such terms and conditions would not result in unintended tax
consequences. The Executive shall also be entitled to twenty (20) days of paid
time off (PTO) or as otherwise agreed.”

 

6. Termination without Cause and Voluntary Termination with Good Reason. Section
7 of the Agreement, entitled “Termination without Cause and Voluntary
Termination with Good Reason,” is hereby amended to read in its entirety as
follows:

 

“7. Termination without Cause and Voluntary Termination with Good Reason.
Subject to Section 12 below, if (i) the Company terminates the Executive’s
employment without Cause or the Executive resigns from the Company for Good
Reason, then subject to Section 7(c), the Executive shall receive severance
payments and partially-accelerated vesting of certain equity grants (together
the “Severance Benefits”) pursuant to sub-sections 7(a) and (b) below.

(a) Severance Payments. After the date of such termination, the Company shall,
for a period of six (6) months following the date of such termination, (i)
continue to pay the Executive at a rate based on the Executive’s then-current
Base Salary and target annual bonus, in installments in accordance with the
Company’s standard payroll practices (as in effect immediately prior to such
termination), and (ii) pay the Executive and the Executive’s dependents’ COBRA
premiums under all Company-sponsored group health plans (other than the
Company’s Flexible Spending Account) that such individuals are enrolled in at
the time of such termination (unless the Company determines in its sole
discretion that such payment of COBRA premiums could result in the imposition of
any additional tax on the Executive, in which case

the Company will instead reimburse the Executive for the cost of the Executive’s
and the Executive’s dependents’ COBRA premiums, with such reimbursements to be
made within thirty (30) days of the date such premiums are made). In the event
such termination occurs within one (1) year following a Change of Control, then
such payments and benefits shall continue for a period of one (1) year after the
date of such termination. Notwithstanding the foregoing, however, (A) payments
and benefits under clauses (i) and (ii) shall terminate immediately upon the
date the Executive commences to provide services to another entity for
compensation, whether present or deferred, and the Executive shall provide the
Company with written notice of the Executive’s acceptance of such a service
provider position within three (3) days thereof and (B) benefits under
subsection (ii) shall cease on the date that the Executive (or the
Executive’s dependents, as applicable) ceases to be eligible for COBRA
continuation coverage under the normal COBRA rules.

 

 

--------------------------------------------------------------------------------

 

 

(b) Vesting Acceleration. Effective on such termination, the Executive shall
receive accelerated vesting equivalent to six (6) months of service beyond the
date of Executive’s termination with respect to the shares subject to any grant
of restricted stock or stock options (each, an “Equity Grant”) granted to the
Executive, regardless of whether granted prior to, coincident with, or after,
the Effective Date; provided, however, that in the event such termination occurs
within one (1) year following a Change of Control, then one hundred percent
(100%) of the remaining shares subject to each such Equity Grant shall become
vested in full and the period during which the Executive is permitted to
exercise (if applicable) any such Equity Grant shall be extended until the
earlier of (i) ten (10) years from the date of grant, or (ii) the expiration
date of such Equity Grant (as of the date of grant).

(c) Section 409A.

(i) Notwithstanding anything to the contrary in this Agreement, no severance
payable to the Executive, if any, pursuant to this Agreement, when considered
together with any other severance payments or separation benefits that are
considered deferred compensation under Section 409A of the Internal Revenue Code
of 1986, as amended (the “Code”) and the final regulations and any guidance
promulgated thereunder (“Section 409A”) (together, the “Deferred Compensation
Separation Benefits”) will be payable until the Executive has a “separation from
service” within the meaning of Section 409A.

(ii) Notwithstanding anything to the contrary in this Agreement, if the
Executive is a “specified employee” within the meaning of Section 409A at the
time of the Executive’s termination (other than due to death), then the Deferred
Compensation Separation Benefits that are payable within the first six (6)
months following the Executive’s separation from service, will become payable on
the first payroll date that occurs on or after the date six (6) months and one
(1) day following the date of the Executive’s separation from service. All
subsequent Deferred Compensation Separation Benefits, if any, will be payable in
accordance with the payment schedule applicable to each payment or benefit.
Notwithstanding anything herein to the contrary, if the Executive dies following
the Executive’s separation from service but prior to the six (6) month
anniversary of the separation, then any payments delayed in accordance with this
paragraph will be payable in a lump sum as soon as administratively practicable
after the date of the Executive’s death and all other Deferred Compensation
Separation Benefits will be payable in accordance with the payment schedule
applicable to each payment or benefit. Each payment and benefit payable under
this Agreement is intended to constitute separate payments for purposes of
Section 1.409A-2(b)(2) of the Treasury Regulations.

 

 

--------------------------------------------------------------------------------

 

 

(iii) Any amount paid under this Agreement that satisfies the requirements of
the “short-term deferral” rule set forth in Section 1.409A-1(b)(4) of the
Treasury Regulations will not constitute Deferred Compensation Separation
Benefits for purposes of clause (i) above.

(iv) Any amount paid under this Agreement that qualifies as a payment made as a
result of an involuntary separation from service pursuant to Section
1.409A-1(b)(9)(iii) of the Treasury Regulations that do not exceed the Section
409A Limit (as defined below) will not constitute Deferred Compensation
Separation Benefits for purposes of clause (i) above.

(v) “Section 409A Limit” will mean the lesser of two (2) times: (A) the
Executive’s annualized compensation based upon the annual rate of pay paid to
the Executive during the Executive’s taxable year preceding the Executive’s
taxable year of the Executive’s termination of employment as determined under,
and with such adjustments as are set forth in, Treasury Regulation
1.409A-1(b)(9)(iii)(A)(1) and any Internal Revenue Service guidance issued with
respect thereto, or (B) the maximum amount that may be taken into account under
a qualified plan pursuant to Section 401(a)(17) of the Code for the year in
which the Executive’s employment is terminated.

(vi) The foregoing provisions are intended to comply with the requirements of
Section 409A so that none of the severance payments and benefits to be provided
hereunder will be subject to the additional tax imposed under Section 409A, and
any ambiguities herein will be interpreted to so comply. The Company and the
Executive agree to work together in good faith to consider amendments to this
Agreement and to take such reasonable actions which are necessary, appropriate
or desirable to avoid imposition of any additional tax or income recognition
prior to actual payment to the Executive under Section 409A.”

 

7. Tax Provisions. Section 13 of the Agreement, entitled “Tax Provisions,” is
hereby amended to read in its entirety as follows:

“13. Tax Provisions. In the event that the benefits provided for in the
Agreement, when aggregated with any other payments or benefits received by the
Executive, would (i) constitute “parachute payments” within the meaning of
Section 280G of the Code, and (ii) would be subject to the excise tax imposed by
Section 4999 of the Code (the “Excise Tax”), then the Executive shall receive a
payment from the Company sufficient to pay the Excise Tax, less applicable tax
withholding. The payment of any additional excise tax and federal and state
income, employment or other taxes arising from the payment made by the Company
to the Executive pursuant to the previous sentence shall be the sole
responsibility of the Executive. The Company shall pay any amount as soon as
reasonably practicable, but in no event later than the end of the Executive’s
taxable year next following the Executive’s taxable year in which the Executive
remits the related taxes. Unless the Company and the Executive otherwise agree
in writing, any determination required under this paragraph shall be made in
writing by the Company’s independent public accountants (the “Accountants”)
whose determination shall be conclusive and binding upon the Executive and the
Company for all purposes. For purposes of making the calculations required by
this paragraph, the Accountants may make reasonable assumptions and
approximations concerning applicable taxes and may rely on reasonable, good
faith interpretations concerning the application of Sections 280G and 4999 of
the Code. The Company and the Executive shall furnish to the Accountants such
information and documents as the Accountants may reasonably request in order to
make a determination under this paragraph. The provisions of this Section 13
shall survive the termination of this Agreement and the Executive’s employment
with the Company.”

 

 

--------------------------------------------------------------------------------

 

 

8. Full Force and Effect. To the extent not expressly amended hereby, the
Agreement shall remain in full force and effect.

 

9. Entire Agreement. This Amendment and the Agreement constitute the full and
entire understanding and agreement between the parties with regard to the
subjects hereof and thereof.

 

10. Successors and Assigns. This Amendment and the rights and obligations of the
parties hereunder shall inure to the benefit of, and be binding upon, their
respective successors, assigns, and legal representatives.

 

11. Counterparts. This Amendment may be executed in counterparts, all of which
together shall constitute one instrument, and each of which may be executed by
less than all of the parties to this Amendment.

 

12. Governing Law. This Amendment shall be governed in all respects by the
internal laws of California, without regard to principles of conflicts of law.

 

13. Amendment. Any provision of this Amendment may be amended, waived or
terminated by a written instrument signed by the Company and the Executive.

 

(Signature page follows)

 

 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the undersigned parties have caused this Amendment to be
executed as of the date first set forth above.

 

SARIA TSENG   MONOLITHIC POWER SYSTEMS,       INC.           /s/ Saria Tseng  
/s/ Michael Hsing   Signature   Signature           Saria Tseng   Michael Hsing
  Print Name   Print Name               President and CEO       Print Title  

 

(Signature page to Amendment to Saria Tseng Employment Agreement)

 